UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7429


MONTE DECARLOS WINSTON,

                Petitioner - Appellant,

          v.

PATRICIA R. STANSBERRY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00631-REP)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monte Decarlos Winston, Appellant Pro Se. Debra J. Prillaman,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Monte   Decarlos    Winston,    a   federal    prisoner,   appeals

the district court’s orders denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2011) petition and denying his Fed. R.

Civ. P. 59(e) motion to amend or alter that judgment.                 We have

reviewed the record and find no reversible error.              Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.               See Winston v.

Stansberry, No. 3:10-cv-00631-REP (E.D. Va. July 11 & Sept. 26,

2011).   Further, we deny Winston’s motion for summary judgment.

We   dispense   with   oral   argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    2